DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 75 is objected to because of the following informalities:  “as claimed in any one of claims 73” should read “as claimed in claim 73”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 66 and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 recites “wherein the seat back pivot axis is a real pivot axis and the second pivoting connection is configured such that the seat back pivot axis undergoes translation relative to the seat pan as the seat back pivots about said seat pivot axis”. The wording of the claim is unclear. Applicant may have meant, “about said seat pivot axis”. Correction/clarification is required. 
Claim 76 recites the limitation "the aircraft" on page 7 of the claims .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 61-62, 66, 69-70, 72 and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De La Garza (US 2012/0074751 A1). 
Regarding claim 1, De La Garza discloses an aircraft seat (100: passenger seat, Fig. 4) comprising:
	 - a seat chassis (130: arm rests, Figs. 2, 3 and 4);
	 - a seat assembly (Fig. 4) comprising: 
		 a seat pan (110: seat pan assembly, Fig. 4) and 
		a seat back (120: seat back, Fig. 4); 
- the seat pan being mounted to the seat chassis by a first pivoting connection (175: fixed pivot), (§[0034]: Referring to the figures, FIG. 1-5 illustrate exterior perspective views of a passenger seat 100 according to an exemplary embodiment. Referring now to FIG. 1, illustrating the passenger seat 100 in an upright position, the passenger seat 100 includes a seat pan assembly (110, shown in FIGS. 2-4 and 6-11) pivotably connected to a seat back 120 and to a base frame 180 at fixed pivot 175) defining a seat pan pivot axis  about which the seat pan pivots (§[0035]: The seat back 120 and seat pan assembly 110 rotate about fixed pivot point 175), the location of the seat pan pivot axis being fixed relative to the seat chassis (see §[0035], i.e. the term fixed), the first pivoting connection being configured such that the seat pan can pivot about the seat pan pivot axis without undergoing a related translational movement (§[0040]: In this and other embodiments, the seat pan assembly 110 may be independently adjustable; for example, the seat pan assembly 110 may be pivoted upwardly with respect to the base frame 180 while the seat back 120 remains stationary with respect to the base frame 180.); 
- the seat back being mounted to the seat pan by a second pivoting connection (195: pivot point), the second pivoting connection defining a seat back pivot axis  (the axis of the pivot point 195) about which the seat back pivots, the seat pan pivot axis being located in front of the seat back pivot axis; and 
- at least one seat pan link (150: main linkage, Fig. 4) for controlling pivoting of the seat pan about said seat pan pivot axis; wherein the at least one seat pan is coupled to the seat pan (note 110 is coupled to 150 at 171) in front of the seat pan pivot axis; and
- at least one recline link (160: secondary linkage) connected to the seat back (@pivot point 195) and the at least one seat pan link (@pivot point 172).

Regarding claim 61, De La Garza discloses the aircraft seat as claimed in claim 1, wherein the seat chassis comprises: 
- at least one seat pan track (173: guide slot, Fig. 3); and 
- at least one seat pan follower (155: guide member, Fig. 3) adapted to travel in said at least one seat pan track (§[0035]), the at least one seat pan follower being connected to the at least one seat pan link (§[0035]: The main linkage 150 is further interconnected to the seat back 120 through a secondary linkage 160 and is connected to the armrest 130 through a guide member 155 that travels within a guide slot 173 carried on the armrest 130 defining a guide pathway.)

Regarding claim 62, De La Garza discloses the aircraft seat as claimed in claim 61, wherein the at least one seat pan follower is disposed at a pivotal connection between said at least one recline link and the at least one seat pan link. (§[0036]: As the seat pan assembly 110 and seat back 120 pivot with respect to each other during operation of the seat recline mechanism, the main linkage 150 pivots about the first pivot axis with respect to the seat pan assembly 110, thereby causing vertical movement of the armrest 130 with respect to the seat pan assembly 110. In some embodiments, the guide slot 173 may be configured such that the top surface and/or armpad 131 of the armrest 130 does not rotate with respect to the base frame 180 during vertical movement of the armrest 130, but some degree of rotation of the armrest 130 may be desirable for the purposes of passenger comfort and/or ease of manufacture.)

Regarding claim 66, De La Garza discloses the aircraft seat as claimed in claim 1, wherein the seat back pivot axis is a real pivot axis (Figs. 3 and 4)  and the second pivoting connection is configured such that the seat back pivot axis undergoes translation relative to the seat pan as the seat back pivots about said seat pivot axis (the axis at 195 is connected to secondary/recline link 160 hence permitting a translation of axis 195 relative to the seat pan as the seat back pivots about axis 175). 

Regarding claim 69, De La Garza discloses the aircraft seat as claimed in claim 1,  comprising  a seat base (180: seat base, Fig. 6) for mounting fixedly to a floor of an aircraft (182, Fig. 6).

Regarding claim 70, modified De La Garza discloses the aircraft seat as claimed in claim 69, wherein the seat chassis is movably mounted to said seat base (§[0036]: Referring now to FIG. 3, a perspective view of the passenger seat of FIG. 1 in a reclined seating position shows internal components of the armrest recline mechanism. As the seat pan assembly 110 and seat back 120 pivot with respect to each other during operation of the seat recline mechanism, the main linkage 150 pivots about the first pivot axis with respect to the seat pan assembly 110, thereby causing vertical movement of the armrest 130 with respect to the seat pan assembly 110.). 
Regarding claim 72, De La Garza discloses the aircraft seat as claimed in claim 1, comprising a leg rest (190: leg rest, Figs 3-5) wherein the leg rest is mounted to said seat pan by a third pivoting connection (171: pivot point, Figs. 3 and 4), the third pivoting connection defining a leg rest pivot axis (pivot axis at 171, Figs. 3 and 4) about which the leg rest pivots (Figs. 3 and 4).

Regarding claim 76, De La Garza discloses the aircraft (§[0002]: The present invention relates generally to the field of aircraft and other passenger seat recline mechanisms) comprising one or more aircraft seat as claimed in claim 1 (100: passenger seat, Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over De La Garza.
Regarding claim 60, De La Garza discloses the aircraft seat as claimed in claim 1, but does not appear to specifically disclose the seat pan pivot axis is located coincident with or proximal to a centre of gravity of the seat assembly in a longitudinal direction.  
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the seat pan pivot axis coincident with or proximal to the center of gravity of the seat assembly in a longitudinal direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum value for a particular use, particularly determining a value for the seat pan pivot axis in a longitudinal direction resulting in optimal weight distribution, with respect to the center of gravity, for the aircraft seat. In this case, it would have been obvious to either adjust the seat pan pivot axis such that it is located in the longitudinal center of gravity, or adjust the weight of the various component parts of the aircraft seat until the seat pan pivot axis is inherently located at the longitudinal center of gravity.

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over De La Garza as applied to claim 70 above, and further in view of Hudswell et al. US 2010/0201172 A1), hereinafter Hudswell.
Regarding claim 71, modified De La Garza discloses the aircraft seat as claimed in claim 69, wherein said seat base comprises at least one longitudinal guide (Hudswell, linear runner, Figs. 9-12, §[0012]: a linear runner mounted on [Hudswell item 1]) to provide longitudinal movement of the seat chassis (De La Garza, 180 with 130) relative to the seat base. (§[0011]: a mechanism for moving the squab and the backrest, the mechanism having: [0012] a linear runner mounted on the seat chassis, [0013] a seat frame sub-frame bearingly mounted on the linear runner, [0014] the squab being pivotally on the sub-frame).

Claims 73-75 are rejected under 35 U.S.C. 103 as being unpatentable over De La Garza as applied to claim 72 above, and further in view of Gaikwad et al. (US 2006/0076807 A1), hereinafter Gaikwad.
Regarding claim 73, De La Garza discloses the aircraft seat as claimed in claim 72, but does appear to specifically disclose at least one leg rest link coupled to the leg rest.  
However, Gaikwad teaches a leg rest extension comprising at least one leg rest link (22, Figs. 3 and 4) coupled to the leg rest.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the aircraft seat with a leg rest disclosed by De La Garza with the leg rest link as taught by Gaikwad, in order to couple the leg rest to the seat pan. The benefit being additional adjustment options provided by the link.  
 
Regarding claim 74, modified De La Garza discloses the aircraft seat as claimed in claim 73, but does not appear to specifically disclose the invention further comprising: at least one leg rest track; and at least one leg rest follower adapted to travel in said at least one leg rest track, the at least one leg rest follower being connected to said at least one leg rest link.
However, Gaikwad teaches at least one leg rest track (Gaikwad, 28: leg rest guide track, Fig. 4); and at least one leg rest follower (Gaikwad, 26: second end of bracket 22) adapted to travel in said at least one leg rest track (see Gaikwad,  §[0029]) , the at least one leg rest follower being connected to said at least one leg rest link. (Gaikwad, §[0029]: As the leg-rest portion 12 extends forward from the seat, the mounting bracket 22 pivots about its attachment point 38, which may be a second mounting tube 49, on the seat, thereby causing the second end 26 of the bracket 22 to move along the guide track 28 in the leg rest 12, as shown in FIGS. 5 and 13.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the aircraft seat with a leg rest disclosed by De La Garza with the leg rest follower and leg rest track as taught by Gaikwad, in order to attach the leg rest to the seat pan in a dynamic manner. The benefit being providing the capability for rotational and translational movement of the leg rest with respect to the seat pan. 
Regarding claim 75, modified De La Garza discloses the aircraft seat as claimed in any one of claims 73, wherein the at least one leg rest link (Gaikwad, 22) is connected to the at least one seat pan link (De La Garza, 150 at pivot connection 171). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the aircraft seat disclosed by De La Garza with the leg rest link as taught by Gaikwad, in order to connect the leg rest link to the seat pan link. 
Gaikwad, Fig. 5, depicts the mounting bracket 22 connected directly to the second side rail 32 of the seat pan 36, per §[0024]. Such a configuration would make it obvious to make the modification. The benefit being desired movement of the leg rest. 

Allowable Subject Matter
Claims 59, and 63-65, 67-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the primary art of record fails to disclose wherein the seat pan pivot axis is located in a central region of the seat pan between the seat back pivot axis and a midpoint of the seat pan.  Furthermore, the primary art of record fails to disclose the seat pan comprising side members interacting via the pivoting connections. Lastly, the primary art of record fails to disclose a seat decoupling mechanism or the second pivoting connection comprising both a seat pan hinge link and a seat back hinge link 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuno et al., (US 9,873,356 B2) teaches a seat back interlocking ottoman device for a vehicle seat, wherein it is possible to arbitrarily move the ottoman between the retracted position and the extended position, independently from a change in an angle of the seat back.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./             Examiner, Art Unit 3642                                                                                                                                                                                           

/BRADY W FRAZIER/             Primary Examiner, Art Unit 3647